           Case 1:18-vv-01504-UNJ Document 47 Filed 10/27/20 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1504V
                                          UNPUBLISHED


    PATTIE PATRIQUIN,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: September 24, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Laurie Wiesner, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

      On September 28, 2018, Pattie Patriquin filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) resulting from the adverse effects of an influenza vaccination
she received on December 20, 2017. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On August 22, 2019, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her SIRVA. On September 23, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $117,779.85.
Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01504-UNJ Document 47 Filed 10/27/20 Page 2 of 5



proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $117,779.85 (representing compensation in the amount of
$117,500.00 for actual pain and suffering and $279.85 for past unreimbursable
expenses) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            Case 1:18-vv-01504-UNJ Document 47 Filed 10/27/20 Page 3 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 PATTIE PATRIQUIN,

                 Petitioner,                          No. 18-1504
                                                      Chief Special Master Corcoran
 v.                                                   ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                 Respondent.

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On September 28, 2018, Pattie Patriquin (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”) as a result of an influenza vaccine she received on December 20,

2017. Petition at 1-5. On August 21, 2019, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate for compensation

under the terms of the Act, and on August 22, 2019, the Chief Special Master issued a Ruling on

Entitlement finding petitioner entitled to compensation. ECF No. 23; ECF No. 28.

I.     Items of Compensation

       A.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $117,500.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure for past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be
          Case 1:18-vv-01504-UNJ Document 47 Filed 10/27/20 Page 4 of 5




awarded past unreimbursable expenses in the amount of $279.85, as provided under the Vaccine

Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $117,779.85, representing

compensation for actual pain and suffering ($117,500.00), and past unreimbursable expenses

($279.85), in the form of a check payable to petitioner, Pattie Patriquin.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Pattie Patriquin:                             $ 117,779.85

                                                      Respectfully submitted,

                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
        Case 1:18-vv-01504-UNJ Document 47 Filed 10/27/20 Page 5 of 5




                                          /s/ Laurie Wiesner
                                          LAURIE WIESNER
                                          Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Tel: (202) 305-0253
                                          laurie.wiesner@usdoj.gov
DATED: September 23, 2020




                                      3
